Citation Nr: 0028996	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable rating for hand-arm 
vibration syndrome, and history of a fracture of the left 
hand hamate bone.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the left radial head (left elbow condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1980 and from March 1981 to December 1998.  This case 
comes to the Board of Veterans' Appeals (Board) from a May 
1999 RO decision which granted service connection and a 
noncompensable rating for hand-arm vibration syndrome, and 
history of a fracture of the left hand hamate bone; and which 
granted service connection and a noncompensable rating for 
residuals of a fracture of the left radial head (left elbow 
condition).  The veteran appeals for higher ratings.


REMAND

The veteran's claim for a compensable rating for hand-arm 
vibration syndrome, and history of a fracture of the left 
hand hamate bone, and his claim for a compensable rating for 
residuals of a fracture of the left radial head (left elbow 
condition) are well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist him in developing 
the facts pertinent to the claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Review of the claims folder shows the veteran underwent VA 
examinations in April 1999, soon after discharge from 
service.  The examination reports do not reflect adequate 
findings in order to rate the service-connected disabilities 
in issue.  On the VA general medical examination, the veteran 
was diagnosed with "hand-arm vibration syndrome," but there 
were no objective findings of such disorder on the 
examination.  From the current record, the nature of "hand-
arm fibration syndrome" is unclear; it is unclear whether the 
RO, in establishing service connection for "hand-arm 
vibration syndrome," included both upper extremities (the 
veteran argues that it is a bilateral condition); and it is 
unclear why the RO combined, for rating purposes, the "hand-
arm vibration syndrome" and residuals of a left hand hamate 
bone fracture.  As to the service-connected left elbow 
disability, an April 1999 VA orthopedic examination noted 
limitation of motion of the left elbow, but there was no 
indication of the degree of additional limited motion or 
other functional impairment during use or flare-ups due to 
arm pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
doctor ordered X-rays of the left elbow to rule out any post-
fracture arthritic changes, but the record does not show that 
X-rays were ever taken.  While the veteran had denied any 
residual pain on range of motion of the elbow during the VA 
general medical examination, he noted on a subsequent 
statement in July 1999 that he could not fully extend his 
left elbow and experienced pain on extension of his left arm. 
In light of the foregoing, the Board believes that a new 
examination is in order.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Moreover, in a July 1999 statement, the veteran indicated 
that he received treatment for the conditions in issue at the 
Syracuse, New York VA Medical Center (VAMC).  The RO has not 
attempted to obtain any treatment records.  Thus, prior to 
the new VA examination, any treatment records should be 
obtained, to include those from the Syracuse VAMC.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

On remand, the veteran may submit any other evidence and 
argument in support of the claims which the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, the case is remanded to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
problems with his upper extremities since 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers, to include the Syracuse VAMC, 
and obtain copies of all related medical 
records which are not already on file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic and neurological 
examination to determine the current 
nature and severity of his service-
connected "hand-arm vibration syndrome," 
history of a fracture of the left hand 
hamate bone, and residuals of a fracture 
of the left radial head (left elbow 
condition).  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The doctor should explain 
the medical nature of "hand-arm vibration 
syndrome," should indicate whether it 
involves both upper extremities or only 
one of them, and should fully describe 
the related functional impairment.  With 
regard to residuals of a left hand hamate 
bone fracture, X-rays should be provided 
and the doctor should fully describe any 
current residuals and related impairment 
such as limitation of motion.  As to the 
left elbow condition, X-rays should be 
provided to determine whether arthritis 
is present, and range of motion should be 
measured with a goniometer.  The examiner 
should note for the record any objective 
evidence of pain referable to the left 
elbow, and should assess the degree of 
any additional limited motion during use 
or flare-ups due to pain.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for a compensable rating 
for hand-arm vibration syndrome, and 
history of a fracture of the left hand 
hamate bone.  The RO should explain 
whether the hand-arm vibration syndrome 
involves both upper extremities (as 
claimed by the veteran) or only one of 
them.  The RO should also explain why, 
for rating purposes, it has combined 
hand-arm vibration syndrome with 
residuals of the left hand fracture.  The 
RO should also review the claim for a 
compensable rating for residuals a 
fracture of the left radial head (left 
elbow condition), and the RO should 
indicate whether this disability includes 
arthritis.  

If the decision is adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



